Citation Nr: 0527071	
Decision Date: 10/05/05    Archive Date: 10/17/05

DOCKET NO.  03-21 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for an acquired 
psychiatric disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to February 
1982.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2002 rating decision of the 
Boston, Massachusetts, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied the veteran's claim to 
reopen for entitlement to service connection for 
schizophrenia. 

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in May 2005.  A transcript of 
this hearing has been associated with the claims file. 

FINDINGS OF FACT

1.  Service connection for a psychiatric disorder was denied 
in a November 1999 Board decision.  The appellant was 
informed of the decision and did not appeal.

2.  Since the November 1999 decision, the claimant has not 
submitted evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for an acquired psychiatric disorder, 
to include schizophrenia.


CONCLUSIONS OF LAW

1.  The November 1999 decision disallowing the appellant's 
claim for service connection for a psychiatric disorder is 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 
(2004).

2.  New and material evidence has not been received to reopen 
the claim for service connection for an acquired psychiatric 
disorder, to include schizophrenia.  38 U.S.C.A. §§ 5103A, 
5107, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
on November 9, 2000.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law defines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA is codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, and to claims filed before the date of 
enactment but not yet final as of that date.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005).

First, VA has a duty to notify the veteran of the evidence 
and information necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran filed his claim to reopen in August 2001.  In a March 
2002 decision, the RO notified the veteran that his claim was 
not reopened because he had not submitted new and material 
evidence.  In the decision, the RO explained that new and 
material evidence was evidence not previously submitted, 
which bore directly and substantially upon the claim, which 
was not cumulative or redundant, and by itself or in 
connection with other previously submitted evidence was 
significant enough to warrant reconsideration of the claim.  
Further, in the notice letter that accompanied the decision, 
the RO explained that new and material evidence was evidence, 
including written or oral statements, not previously 
considered.  It further stated that information that 
supported the same point as earlier evidence was not 
considered new, and that material evidence was evidence that 
applied to the specific issue that the veteran was claiming.

The RO sent the veteran a VCAA notice letter in April 2003, 
informing the veteran that VA was reviewing his claim under 
the provisions of the VCAA.  Although the letter did not 
address new and material evidence, it did explain the 
evidence required to establish entitlement to service 
connected compensation benefits.  The Board finds that 
failure to address new and material evidence in the April 
2003 notice letter was harmless error, since entitlement to 
service connected compensation benefits is the specific 
matter under consideration, and evidence that qualifies as 
new and material must bear directly and substantially to the 
specific matter under consideration.  Thus, notice of the 
evidence required to establish entitlement to service 
connected compensation benefits was relevant to the veteran's 
claim.  Further, the veteran was notified of the criteria for 
new and material evidence in the March 2002 decision and the 
July 2004 supplemental statement of the case.

The Board notes that in the June 2003 statement of the case, 
the veteran was provided with the text of the new version of 
38 C.F.R. § 3.156, containing the new criteria for new and 
material evidence.  The new criteria do not apply in the 
veteran's claim since he filed his claim prior to the 
effective date of the new version of the regulation.  The 
Board finds that notice of the new criteria was not 
prejudicial to the veteran, however, since the veteran was 
notified of the correct criteria for new and material 
evidence in the analysis sections of the March 2002 decision 
and July 2004 supplemental statement of the case.  Nor is 
there any indication that the veteran detrimentally relied on 
the notice of the new version of 38 C.F.R. § 3.156.

Second, VA has a duty to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  In the April 2003 VCAA letter, under a heading 
entitled "VA's Duty to Assist You in Obtaining Evidence for 
Your Claim," the RO stated that it would try to help the 
veteran obtain medical records, employment records, or 
records from other Federal agencies.  The RO stated that the 
veteran must provide enough information about those records 
so that it could request them from the appropriate person or 
agency.  The RO stated that it was still the veteran's 
responsibility to make sure that the records were received by 
it.  Under a heading entitled "What Must the Evidence Show 
to Establish Entitlement," the RO stated that if they were 
not yet of record, it would obtain the veteran's service 
medical records and other military service records if 
necessary.  The RO also stated that it would obtain any VA 
medical records or other medical treatment records identified 
by the veteran, and that the veteran could submit his own 
statements or statements from other people describing his 
physical or mental disability symptoms.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA has obtained the veteran's service medical 
records and the VA treatment records identified by the 
veteran, as well as a statement from the veteran's brother.  
The Board notes that in a statement dated in February 2002, 
the veteran indicated that records from the Montrose VA 
hospital and the Fort Hamilton VA hospital were not of 
record.  The Board notes that these records were associated 
with the veteran's claims file prior to his August 2001 claim 
to reopen.  

The Board also notes that at the May 2005 Travel Board 
hearing, the undersigned Veterans Law Judge asked the 
veteran's representative whether we had records of the 
veteran's current treatment at VA.  The representative 
replied that we had some, but not all.  The Veterans Law 
Judge then asked whether anyone who had been treating the 
veteran had expressed an opinion as to when his schizophrenia 
began.  The veteran replied in the negative.  Thus, although 
it has been indicated that VA does not have all of the 
current treatment records, there is no indication that the 
outstanding records contain information that would 
substantiate the veteran's claim.  Namely, the records do not 
contain a nexus opinion linking the veteran's current 
disability of schizophrenia to a disease or injury in 
service.  VA does not have a duty to assist in obtaining 
evidence for a claim if there is no reasonable possibility 
that any assistance VA would provide to the claimant would 
substantiate the claim.  38 C.F.R. § 3.159(d).  In order to 
substantiate his claim, the veteran would have to provide 
evidence that his schizophrenia is due to a disease or injury 
in service, and the veteran has indicated that such an 
opinion has not been issued.  Further, in the April 2003 VCAA 
letter, the veteran was informed of the evidence already 
associated with his claims file, including VA outpatient 
treatment reports from the Boston VA Medical Center from 
March 2000 through January 2002.  He was requested to provide 
specific information as to any additional evidence relevant 
to his claim.  He did not indicate the existence of any 
additional records that would aid in substantiating his claim 
in response to this request.  

Fourth, VA will request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  In the April 2003 VCAA letter, the RO stated that it 
was providing the veteran with the opportunity to submit any 
additional evidence that he wanted VA to consider.  Although 
the RO did not use the precise language contained in 
38 C.F.R. § 3.159, the Board does not find this to be an 
error in notice since it is implicit in this request that the 
veteran should submit any evidence that he had pertaining to 
his claim.  Further, there is no requirement that the precise 
words of the regulation be included in order for notice to be 
found complying.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Reading the April 2003 VCAA letter as a whole, the 
letter was in substantial compliance with the fourth notice 
element because the letter fulfilled the essential purposes 
of the regulation, that is, giving notice of VA's desire to 
obtain additional information and evidence supporting and 
substantiating the claim and possibly leading to such 
information and evidence.  See Mayfield.

The Board notes that VA provided VCAA notice to the appellant 
after the initial AOJ decision was issued.  See Mayfield; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) [Pelegrini 
II].  The Board finds that this was not prejudicial to the 
appellant, however.  Although the VCAA notice was provided 
after the initial AOJ decision, the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  He has 
been fully provided with a meaningful opportunity to 
participate effectively in the processing of his claim by VA.  
See Mayfield.  The Board finds that the timing of the VCAA 
notice was harmless error.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The timing of the notice was nonprejudicial 
because the purpose of the notice was satisfied, and thus it 
did not affect the essential fairness of the adjudication.  
See Mayfield.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

The issue of entitlement to service connection for a 
psychiatric disorder was previously raised and addressed by 
VA.  In a November 1999 Board decision, service connection 
for a psychiatric disorder was denied.  The appellant was 
informed of the determination and his appellate rights.  He 
did not appeal and the decision is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1100 (2004).  However, the claim 
may be reopened upon the submission of new and material 
evidence.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

The Board finds that the appellant has not submitted new and 
material evidence and thus the claim for service connection 
for the cause of the veteran's death is not reopened.

Under the applicable law, VA will reopen a claim and review a 
former disposition of a claim if new and material evidence is 
presented or secured with respect to a claim that has been 
previously disallowed.  38 U.S.C.A. § 5108 (West 2002).  New 
and material evidence means evidence which was not previously 
submitted to agency decision makers which bears "directly 
and substantially" upon the specific matter under 
consideration.  38 C.F.R. § 3.156(a) (2001).  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, "so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  The Board notes that the 
legal standard of what constitutes "new and material" 
evidence was recently amended.  This amendment is 
inapplicable in the instant case as the amendment applies 
prospectively to claims filed on or after August 29, 2001.  
66 Fed. Reg. 45,620, 45,630 (August 2001) (codified at 
38 C.F.R. § 3.156(a) (2004)).

The specific matter under consideration is service connection 
for an acquired psychiatric disorder, to include 
schizophrenia.  In order to warrant service connection, the 
evidence must show a current disability, a disease or injury 
in service, and a link between the current disability and the 
disease or injury in service.  Further, service connection 
for an organic disease of the nervous system may be granted 
if manifest to a compensable degree within one year following 
separation from service.  See 38 U.S.C.A. §§ 1101, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  In the 
November 1999 decision, the Board found that the veteran's 
current disability of schizophrenia did not manifest within 
one year of separation from service, and that there was no 
evidence of a chronic acquired psychiatric disorder during 
service.  

In conjunction with his claim to reopen, the veteran has 
submitted VA outpatient treatment reports from 2000 to 2002.  
The outpatient treatment reports indicate that the veteran 
has a current disability of schizophrenia.  The Board notes, 
however, that evidence of the veteran's current disability 
was previously of record, as indicated in numerous VA 
outpatient treatment reports.  Thus, this evidence merely 
confirms a fact that was not in dispute, namely, that the 
veteran has schizophrenia.  Therefore, the evidence is not 
new and material.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 
2000).

Also in conjunction with his claim to reopen, the veteran has 
submitted a statement from his brother, dated in June 2005.  
The veteran's brother asserted that the veteran displayed 
very disturbing and violent behavior since he joined the 
Army.  He stated that during the veteran's periodic leave 
times from service, there would be violent exchanges between 
him and the veteran, resulting in permanent scars on the 
veteran's brother's chest and legs.  He stated that the 
veteran was disruptive and would deny him access to his own 
apartment, and that soon after the veteran's discharge, his 
behavior became increasingly worse.  In one incident, the 
veteran locked himself in his brother's apartment and would 
not let his brother enter.  His brother called the police, 
who forced entry, and found the veteran with a large kitchen 
knife taped to his hand as he began to cut himself.  His 
brother stated that the veteran was then taken to the 
hospital for psychiatric evaluation.  He concluded that the 
veteran's behavior had deteriorated since joining and leaving 
the Army, which was a direct contrast to the mild and 
energetic temperament displayed by the veteran prior to 
entering service.

The Board notes that the veteran's behavior, as described by 
his brother, is already documented in hospital reports and by 
the veteran's own testimony, which was previously considered 
by the Board in its November 1999 decision.  In a VA hospital 
summary dated in August 1982, it was noted that the veteran 
was admitted following a situation created at home.  It was 
noted that the veteran was living with his brother who was 
asking him to leave, that the veteran did not want to leave, 
and that the veteran picked up a knife and said that he was 
going to stab himself.  At a 1993 RO hearing, when asked when 
he first started noticing that something wasn't right, that 
he was having problems with his temper, and maybe a little 
paranoia, he responded that he first started noticing these 
problems during the second year of service.  He stated that 
he then went overseas and things did not improve, and that 
the company commanders noticed his behavior, that he was 
involved in numerous fights and received numerous 
disciplinary actions, ultimately leading to discharge.

Also at the 1993 hearing, the veteran stated that after 
discharge he was delusional, confused, and wanted to take his 
own life.  He stated that he had a number of problems with 
his brother and the family, and that he became real 
threatening to them.  He stated that his family could no 
longer handle him, and that they told him to leave the house, 
which prompted him to hurt them and himself.  He added that 
there were some occasions where the police had to be brought 
in.  The Board also notes that there are numerous VA 
outpatient treatment and hospital reports of record since 
discharge which describe the veteran's assaultive and 
aggressive behavior.  Thus, the Board finds the description 
of the veteran's behavior by the veteran's brother is 
cumulative.  Similar descriptions of the veteran's behavior 
during and since discharge, as noted in medical reports and 
by the veteran's own testimony, were previously of record and 
were considered by the Board in its November 1999 decision.

The Board also notes that the statement of the veteran's 
brother, although credible, does not address any of the 
remaining elements necessary for the veteran's claim, 
including whether the veteran had an acquired psychiatric 
disorder during or within one year of discharge from service, 
or whether the veteran's current acquired psychiatric 
disorder is due to a disease or injury in service.  Although 
the veteran's brother is competent to state that the 
veteran's behavior changed during service and became worse 
within one year of separation from service, he is not 
competent to state that the veteran had an acquired 
psychiatric disorder during service or within one year of 
separation, or that the veteran's current acquired 
psychiatric disorder is due to a disease or injury in 
service.  He does not have the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu v. Derwinksi, 2 Vet. App. 492, 494 
(1992).  The veteran's brother, as a lay person, cannot state 
whether the veteran had an acquired psychiatric disorder 
during service or within one year of separation.  Thus the 
brother's statement is not probative of whether the veteran's 
behavior involved a compensable psychosis that was incurred 
in or aggravated by service.  As such, the Board finds that 
the statement is not so significant that it must be 
considered in order to fairly decide the merits of the claim, 
and that the evidence is not new and material to the claim 
for entitlement to service connection for an acquired 
psychiatric disorder, to include schizophrenia.

In a July 2003 statement, the veteran asserted that VA 
previously decided his case incorrectly, and that up to a 
year from the date he was discharged from the service he was 
diagnosed with a psychiatric disorder.  He stated that he 
believed that if had received proper treatment he would have 
been diagnosed much sooner, and that the fear and the side 
effects from the medication at that time kept him from 
seeking further treatment.  The Board notes that the veteran 
is not competent to state whether he should have been 
diagnosed with an acquired psychiatric disorder "much 
sooner," see Espiritu, 2 Vet. App. at 494, and thus this 
assertion is not new and material evidence.  Regarding the 
veteran's assertion that he was diagnosed within a year of 
discharge, he has not submitted any evidence since the last 
decision that addresses this contention, aside from his lay 
assertions.  The Board weighed the evidence in its prior 
decision and found that the veteran was not diagnosed with an 
acquired psychiatric disorder within one year of separation 
from service.  A disagreement with how the Board weighed the 
evidence is not considered new and material evidence, and the 
Board finds that these assertions are not new and material to 
the veteran's claim.

The Board notes that despite the veteran's assertion that the 
previous decision was decided incorrectly, it does not find 
that the veteran has filed a motion for clear and 
unmistakable error in the previous Board decision, as he has 
not met the specific pleading requirements defined by 
regulation.  A motion for clear and unmistakable error must 
set forth clearly and specifically the alleged clear and 
unmistakable error of fact or law, the legal or factual basis 
for such allegation, and why the result would have been 
manifestly different but for the alleged error.  See 
38 C.F.R. § 20.1404 (2004).  The veteran's contention that 
the previous decision was decided incorrectly does not meet 
these requirements.  Rather, he appears to have a 
disagreement with how the Board weighed the existing 
evidence.  A disagreement as to how the facts were weighed or 
evaluated does not rise to the level of clear and 
unmistakable error.  See 38 C.F.R. § 20.1403(d)(3) (2004).

In an October 2003 hearing before a Decision Review Officer 
at the RO, the veteran's representative asserted that if in 
fact the records do reflect that the veteran had a diagnosis 
of schizophrenia within a year of discharge, that it would be 
advantageous to afford the veteran an examination to 
determine the severity of the schizophrenia at the current 
time.  He reasserted later in the hearing that he was asking 
for an examination for the veteran to determine how severe 
the schizophrenia is for rating purposes.  As the Board does 
not find that new and material evidence has been submitted, 
the claim is not reopened and the question as to whether the 
veteran should be afforded an examination for rating purposes 
is moot.

At the May 2005 Travel Board hearing before the undersigned 
Veterans Law Judge, the veteran's representative asserted 
that there were deficiencies in the May 1999 VA examination 
because it did not consider the change in the diagnostic 
criteria from DSM-III to DSM-IV.  The representative argued 
that the veteran should have another examination per 
38 C.F.R. § 4.125.  This regulation states that if the 
diagnosis of a mental disorder does not conform to DSM-IV or 
is not supported by the findings on the examination report, 
the rating agency shall return the report to the examiner to 
substantiate the diagnosis.  The Board notes that the 1999 
examination was administered after the issuance of the DSM-
IV, and VA is bound to follow the current DSM.  The Board has 
not reason to believe that the DSM-IV criteria were not 
applied.  The Board further notes that a mere contention that 
an examination which had previously been considered in a 
prior final decision was inadequate is not new and material 
evidence.  Nor has the veteran submitted any new medical 
evidence that would warrant reopening the claim or providing 
another examination.  

Based on the foregoing, the Board finds that new and material 
evidence has not been received, and the claim to reopen is 
denied.


ORDER

The application to reopen a claim for service connection for 
entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia, is denied.



	                        
____________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


